 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is dated as of [  ] (the “Effective
Date”), by and among Radient Pharmaceuticals Corporation., a Delaware
corporation (the “Company”) with an address at 2492 Walnut Ave. Suite 100
Tustin, CA 92780-6953 and each of the Note Holders of the 12% Senior Note issued
in December 2008 and January 30, 2009 (the “Series 1 Note Holders”) and each of
the Note Holders of the 12% Series 2 Senior Promissory Note issued in May and
June 2009 (the “Series 2 Note Holders, together with the Series 1 Note Holders,
the “Note Note Holders”) whose names are set forth on Exhibit A and Exhibit B
hereto.
 
Recitals:
 
WHEREAS, in December 2008 and January 2009, the Company completed two closings
pursuant to which is issued an aggregate of $1,757,500 in 12% Series 1 Senior
Notes (the “Series 1 Notes”) and Warrants to purchase up to 1,406,000 shares of
common stock (the “ Series 1 Warrants”) to the Series 1 Note Holders as set
forth on Exhibit A;


WHEREAS, the Series 1 Notes bear interest at a rate of 12% per annum, payable
semi-annually on June 1st and December 1st of each year after issuance (the
“Senior Note Interest”);


WHEREAS, in May and June 2009, the Company completed two closings pursuant to
which it received an aggregate of $1,796,000 in 12%  Series 2 Senior Notes (the
“Series 2 Notes,” together with the Series 1 Notes, the “Notes”) and warrants to
purchase up to 2,873,200 shares (“Series 2 Warrants to the Series 2 Note Holders
as set forth on Exhibit B;


WHEREAS, the Series 2 Notes bear interest at the annual rate of 12% and all
accrued interest on the outstanding unpaid principal amount is payable quarterly
on June 1st, September 1st, December 1st, and March 1st of each year after the
issuance (the “Series 2 Interest, together with the Senior Note Interest, the
“Interest Payments”);


 WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Series 1 and Series 2 Note Holders desire to cancel and terminate the Notes
in full and exchange the indebtededness represented thereby for shares of
the  Company’s common stock, par value $0.001 per share (the “Common Stock”) and
other consideration as set forth herein.


 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereto hereby agree as
follows:
 
AGREEMENT:
 
1.           Cancellation of Debt in Full.
 
(a)           In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Note Holders and the Company agree to the payment in full of the Notes in
exchange for the following:
 
 
i.
Principal.

 
 
 

--------------------------------------------------------------------------------


 
 
a.
At any time on or after February 1, 2010, each Note Holder may, at its sole
option, elect to exchange the principal amount of such Note Holder’s Note;
provided however, that the minimum amount that may be exchanged at any one time
shall be $10,000; and provided further, that if the principal amount of a Note
Holder’s Note exceeds $10,000, such Note Holder may only exchange one-tenth
(1/10th) of the principal amount of such person’s Note in any one month
thereafter (each, an “Exchange”).

 
 
b.
Upon the exchange of any Principal into shares of Common Stock (the “Principal
Shares”), the number of shares of Common Stock to be issued to the Note Holder
shall be an amount equal to the quotient of: the amount of principal sought to
be exchanged divided by seventy percent (70%) of the VWAP (as defined below) for
the five (5) trading days immediately preceding the date of the exchange
request, in the form attached hereto as Exhibit C, (the “Exchange Notice”);
provided however,  in no event shall the exchange price be less than $0.28 (the
“Principal Exchange Price”).

 
 
c.
In order to effect a Exchange, a Note Holder shall fax (or otherwise deliver) a
copy, and confirm the Company’s receipt of same the next business day, of the
fully executed Exchange Notice to the Company (Attention: Secretary).  Upon the
Company’s receipt, the Company (itself, or through its transfer agent, as
appropriate) shall, no later than the fifth (5th) Business Day following the
Exchange Date (the "Delivery Period"), issue and deliver (i e., deposit with a
nationally recognized overnight courier service portage prepaid) to the Note
Holder or its nominee (x) that number of shares of Common Stock issuable upon
exchange of such Note and (y) a new note representing the amount of principal
not being exchanged, if any.  Notwithstanding the foregoing, the Note Holder
shall, for all purposes, be deemed to be a record owner of that number of shares
of Common Stock issuable upon exchange of the Note set forth in the Exchange
Notice as at the date of such Exchange Notice.  In addition, if the
Corporation's transfer agent is participating in the Depository Trust
Corporation ("DTC") Fast Automated Securities Transfer program, and so long as
the certificates therefor do not bear a legend and the Note Holder thereof is
not then required to return such certificate for the placement of a legend
thereon, the Company shall cause its transfer agent to promptly electronically
transmit the Common Stock issuable upon exchange to the Note Holder by crediting
the account of the Note Holder or its nominee with DTC through its Deposit
Withdrawal Agent Commission system ("DTC Transfer").  If the aforementioned
conditions to a DTC Transfer are not satisfied, the Company shall deliver as
provided above to the Note Holder physical certificates representing the Common
Stock issuable upon exchange. Further, a Holder may instruct the Company to
deliver to the Note Holder physical certificates representing the Common Stock
issuable upon exchange in lieu of delivering such shares by way of DTC Transfer.

 
 
 
2

--------------------------------------------------------------------------------


 
 
 
d.
If any principal remains after the Exchange Notice, the Company may, at its sole
option, elect to pay such balance in cash.

 
 
ii.
Interest.

 
 
a.
Beginning with the December 1, 2009 interest payment owed on the Series 1 and
Series 2 Note, all interest shall have accrued and continue to accrue at the
rate of 18% per annum (“Interest Payments”);

 
 
b.
The Company maintains the right to pay any and all Interest, at its sole option,
in shares of Company Common Stock or in cash (the “Interest Share Right”).  The
Interest Share Right shall apply to all interest due between December 1, 2009
through and including June 30, 2010 (the “Interest Share Right Period);

 
 
c.
Upon the payment of any Interest in shares of Common Stock (the “Interest
Shares”), the number of shares of Common Stock to be issued to the Note Holder
shall be an amount equal to the quotient of: the amount of interest sought to be
exchanged divided by $0.28 (the “Interest Exchange Price,” together with the
Principal Exchange Price, the “Exchange Price”);

 
 
d.
Any interest due after the Interest Share Period, shall be paid in cash if the
market price of the Company’s common stock on the date interest is due on the
dates set forth in the Notes is below $0.28 per share; if however, the market
price of the Company’s common stock on such date is equal to or above $0.28 per
share, the Company maintains the right to pay such interest in shares of its
common stock at the Principal Exchange Price;

 
 
 
 
 
3

--------------------------------------------------------------------------------


 
 
 
e.
The Company shall file a registration statement on Form S-3 (or if the Company
is not then eligible to register such shares on Form S-3 such registration shall
be on another appropriate form in accordance herewith) (the “Registration
Statement”) as soon as practicable to register all shares of Common Stock that
can be issued if all interest due during the Interest Share Right Period is paid
in shares of common stock at the Interest Exchange Price.  Any shares of common
stock issued pursuant to Section 1(a)(ii)(d) shall have piggy back registration
rights.  The Company also agrees to issue a blanket opinion to its transfer
agent regarding all such shares of common stock issued pursuant to this
Agreement once the related registration statement is declared effective.

 
 
f.
The Company shall issue and deliver the Interest Shares to the Note Holder as
soon as possible after the date of this Agreement, but in no event more than
five (5) business days after such date. The Company shall deliver all other
shares issued pursuant to this Agreement within five (5) business days after the
date such shares are calculated pursuant to the terms stated herein.

 
 
iii.
The exercise price of the Series 1Warrants and the Series 2 Warrants shall each
be adjusted to $0.28 per share, and there shall be no other changes to any of
the other terms or conditions of the Series 1 Warrants or Series 2 Warrants (the
“Warrant Adjustment”) (the shares of common stock underlying the Warrants, the
“Warrant Shares,” together with the Principal Shares and the Interest Shares,
the “Securities”).

 
 
iv.
VWAP means a fraction, the numerator of which is the sum of the product of (i)
the closing trading price for the Common Stock on the applicable National
Securities Exchange for each Trading Day during such five day period and (ii)
the volume of the Common Stock on the applicable National Securities Exchange
for each such day, and the denominator of which is the total volume of the
Common Stock on the applicable National Securities Exchange during such five day
period, each as reported by Bloomberg Reporting Service or other recognized
stock market price reporting service.

 
 
v.
Trading Day means a day on which any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing), is open for trading.

 
 
 
4

--------------------------------------------------------------------------------


 
(b)           By executing this Agreement, the Note Holder waives all defaults
under his/her Note unless, and only unless the Company fails to pay or issue any
principal or interest pursuant to the terms of this Agreement or if the Company
does not receive Shareholder Approval (as hereinafter defined) on or before the
Final Meeting (as hereinafter defined);
 
(c)           The closing under this Agreement (the “Closing”) shall take place
at the offices of Leser Hunter Taubman & Taubman, 17 State Street, Suite 2000,
New York, New York 1004 upon the satisfaction of each of the conditions set
forth in Sections 4 and 5 hereof (the “Closing Date”).  At the Closing, the
Company shall issue to the Note Holders the shares of Common Stock.
 
2.           Representations, Warranties and Covenants of the Note
Holders.  Each Note Holders hereby makes the following representations and
warranties to the Company, and covenants for the benefit of the Company:
 
(a)           This Agreement has been duly authorized, validly executed and
delivered by Note Holders and is a valid and binding agreement and obligation of
the Note Holders enforceable against the Note Holders in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and Note Holders has full power and authority to execute and deliver
the Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(b)           Each Note Holder understands that the Securities are being offered
and sold to it in reliance on specific provisions of Federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of Note Holders set forth herein for purposes of qualifying for exemptions from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
and applicable state securities laws. Note Holders understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
Further, Each Note Holder understands and acknowledges that the shares of Common
Stock issuable upon the exchange contemplated hereby are not registered under
the Securities Act and will bear the following legend:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), NOR QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS
AND MAY NOT BE PLEDGED, SOLD, ASSIGNED OR TRANSFERRED UNLESS (I) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAW REQUIREMENTS HAVE BEEN MET OR (II) RADIENT
PHARMACEUTICALS CO., INC. RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE
TO RADIENT PHARMACEUTICALS CO., INC. THAT EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS ARE AVAILABLE.”
 
 
 
5

--------------------------------------------------------------------------------


 
 
(c)           Each Note Holder understands that the shares of Common Stock
issuable pursuant to this Agreement are not liquid and are transferable only
under limited conditions.  Each Note Holder acknowledges that such securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  Each Note
Holder is aware of the provisions of Rule 144 promulgated under the Securities
Act, which permits limited resale of restricted securities subject to the
satisfaction of certain conditions and that such Rule is not now available and,
in the future, may not become available for resale of the shares of Common Stock
issuable hereunder.
 
(d)           Each Note Holder is an “accredited investor” (as defined in Rule
501 of Regulation D), and each Note Holder has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Securities.  None of the Note Holders are required to be
registered as a broker-dealer under Section 15 of the Securities Exchange Act of
1934, as amended, and none of the Note Holders are a broker-dealer.  Each Note
Holder acknowledges that an investment in the Securities is speculative and
involves a high degree of risk.
 
(e)           Each Note Holder is acquiring the Securities solely for its own
account and not with a view to or for sale in connection with
distribution.  None of the Note Holders have any present intention to sell any
of the Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
none of the Note Holders agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with Federal and state securities laws applicable to such
disposition.  Each Note Holder acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Note Holder is capable of
evaluating the merits and risks of Note Holders' investment in the Company, (ii)
is able to bear the financial risks associated with an investment in the
Securities and (iii) has been given full access to such records of the Company
and its subsidiaries and to the officers of the Company and the subsidiaries as
it has deemed necessary or appropriate to conduct its due diligence
investigation.
 
(f)           The offer and sale of the Securities is intended to be exempt from
registration under the Securities Act, by virtue of Sections 3(a)(9) and 4(2)
thereof.  Each Note Holder understands that the Securities purchased hereunder
have not been, and may never be, registered under the Securities Act and that
none of the Securities can be sold or transferred unless they are first
registered under the Securities Act and such state and other securities laws as
may be applicable or the Company receives an opinion of counsel reasonably
acceptable to the Company that an exemption from registration under the
Securities Act is available (and then the Securities may be sold or transferred
only in compliance with such exemption and all applicable state and other
securities laws).  Each Note Holder acknowledges that it is familiar with Rule
144 of the rules and regulations of the Commission, as amended, promulgated
pursuant to the Securities Act ("Rule 144"), and that each Note Holder has been
advised that Rule 144 permits resales only under certain circumstances.  Each
Note Holder understands that to the extent that Rule 144 is not available, the
Note Holders will be unable to sell any Securities without either registration
under the Securities Act or the existence of another exemption from such
registration requirement.
 
 
 
6

--------------------------------------------------------------------------------


 
(g)           The Note Holders have not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with any of the transactions contemplated by this Agreement
and no person is receiving any remuneration with respect to the transactions
contemplated hereby.
 
(h)           Each Note Holder acknowledges that the Securities were not offered
to the Note Holders by means of any form of general or public solicitation or
general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Note Holders was invited by any of the foregoing means of communications.  Each
Note Holder, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and the representations, warranties and
agreements set forth in this Agreement and the other transaction documents and
has not relied on any information or representations made by third parties.
 
(i)            Each Note Holder has relied on its own counsel and/or tax
advisors regarding the state and federal income tax consequences of the exchange
and cancellation of indebtedness under this Agreement.
 


3.           Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to Note Holders, and covenants for the benefit
of Note Holders, as follows:
 
(a)           Other than as disclosed in the Company’s forms or reports filed
with the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended, prior to the Effective Date, the  Company has been duly
incorporated and is validly existing and in good standing under the laws of the
State of Delaware, with full corporate power and authority to own, lease and
operate its properties and to conduct its business as currently conducted, and
is duly registered and qualified to conduct its business and is in good standing
in each jurisdiction or place where the nature of its properties or the conduct
of its business requires such registration or qualification, except where the
failure to register or qualify would not have a Material Adverse Effect.  For
purposes of this Agreement, “Material Adverse Effect” shall mean (i) any event
affecting the business, results of operations, prospects, assets or financial
condition of the Company or its subsidiaries that is material and adverse to the
Company and its consolidated subsidiaries, when taken as a whole, and/or (ii)
any condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company from entering into and
performing any of its obligations under this Agreement in any material respect.
 
(b)           The Securities have been duly authorized by all necessary
corporate action and, when paid for or issued in accordance with the terms
hereof, the Securities shall be validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind.
 
 
 
7

--------------------------------------------------------------------------------


 
(c)           This Agreement has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding agreement and
obligation of the Company enforceable against the Company in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Company has full power and authority to execute and deliver
the Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(d)           The execution and delivery of the Agreement and the consummation
of the transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s articles of incorporation or by-laws, or (B) of
any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except in the case of clauses (i)(B), (ii) or (iii) of this
Section 3(d) for any such conflicts, breaches, or defaults or any liens,
charges, or encumbrances which would not have a Material Adverse Effect.
 
(e)           The delivery and issuance of the Securities in accordance with the
terms of and in reliance on the accuracy of each Note Holders’s representations
and warranties set forth in this Agreement will be exempt from the registration
requirements of the Securities Act.
 
(f)            No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of this
Agreement or the offer, sale or issuance of the Securities or the consummation
of any other transaction contemplated by this Agreement (other than any filings
which may be required to be made by the Company with the Secretary of State of
Delaware or the Securities and Exchange Commission (the “Commission”) or
pursuant to any state or “blue sky” securities laws subsequent to the Closing).
 
(g)           There is no action, suit, claim, investigation or proceeding
pending or, to the knowledge of the Company, threatened against the Company
which questions the validity of this Agreement or the transactions contemplated
hereby or any action taken or to be taken pursuant thereto.  There is no action,
suit, claim, investigation or proceeding pending or, to the knowledge of the
Company, threatened, against or involving the Company or any subsidiary, or any
of their respective properties or assets which, if adversely determined, is
reasonably likely to result in a Material Adverse Effect.
 
 
 
8

--------------------------------------------------------------------------------


 
(h)           The Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
delivery of the Securities hereunder.  Neither the Company nor anyone acting on
its behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Securities, or similar securities to, or solicit offers
with respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Securities under the
registration provisions of the Securities Act and applicable state securities
laws.  Neither the Company nor any of its affiliates, nor any person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Securities.
 
(i)           The Company has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with any of the transactions contemplated by this Agreement.
 
                                   (j)           The Company acknowledges that
the obligations of each Note Holder under this Agreement are several and not
joint with the obligations of any other Note Holder, and no Note Holder shall be
responsible in any way for the performance of the obligations of any other Note
Holder under this Agreement.  The Company acknowledges that the decision of each
Note Holder to exchange the Note pursuant to this Agreement has been made by
such Note Holder independently of any other purchase and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its Subsidiaries
which may have made or given by any other Note Holder or by any agent or
employee of any other Note Holder, and no Note Holder or any of its agents or
employees shall have any liability to any Note Holder (or any other person)
relating to or arising from any such information, materials, statements or
opinions.  The Company acknowledges that nothing contained herein, and no action
taken by any Note Holder pursuant hereto, shall be deemed to constitute the Note
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Note Holders are in any way acting in
concert or as a group with respect to such obligations.  The Company
acknowledges that each Note Holder shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement and it shall not be necessary for any other Note Holder to be
joined as an additional party in any proceeding for such purpose.  The Company
acknowledges that it has elected to provide all Note Holders with the same terms
for the convenience of the Company and not because it was required or requested
to do so by the Note Holders.  The Company acknowledges that such procedure in
no way creates a presumption that the Note Holders are in any way acting in
concert or as a group with respect to the transactions contemplated hereby.
 
4.           Conditions Precedent to the Obligation of the Company to Issue the
Common Stock.  The obligation hereunder of the Company to issue and deliver the
Common Stock to the Note Holders is subject to the satisfaction or waiver, at or
before the Closing Date, of each of the conditions set forth below.  These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.
 
 
 
9

--------------------------------------------------------------------------------


 
(a)           The Note Holders shall have executed and delivered this Agreement.
 
(b)           Each of the representations and warranties of the Note Holders in
this Agreement shall be true and correct in all material respects (except for
those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.
 
(c)           The Company’s Board of Directors and stockholders shall have
authorized and approved the issuance of the Securities pursuant to the terms and
conditions set forth in this Agreement (the “Shareholder Approval”).  The
Company shall seek Shareholder Approval pursuant to a Definitive Information
Statement on Schedule 14A that the Company shall file with the Securities and
Exchange Commission no later than March 17, 2010 and hold the related special
shareholder meeting no later than May 7, 2010 (the “Initial Meeting”).  If
Shareholder Approval is not received at the Initial Meeting, the Company may
seek to obtain it at a second scheduled special shareholder meeting, which shall
not be held later than September 15, 2010 (the “Final Meeting”).  If, and only
if, the Company does not receive Shareholder Approval on or before the Final
Meeting, then the Company shall once again be in default of the Series 1 and
Series 2 Notes and this Agreement shall not be of any further force or effect.
 
(d)           The Company shall have obtained the written approval of the NYSE
AMEX for the listing of the Securities.
 


 
5.                          Fees and Expenses.  Each party shall pay the fees
and expenses of its advisors, counsel, accountants and other experts, if any,
and all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.
 
6.                          Governing Law; Consent to Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the laws of and
in the State of New Jersey.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration.  The arbitration will be conducted in accordance with the rules of
the American Arbitration Association (the “AAA”) then in effect (“AAA Rules”)
and the procedures in this document.  In the event of a conflict, the provisions
of this document will control.  The arbitration will be conducted before a
single arbitrator, and in accordance with the expedited arbitration procedures
of the AAA regardless of the size of the dispute.  Any issue concerning the
extent to which any dispute is subject to arbitration, or concerning the
applicability, interpretation, or enforceability of these procedures, including
any contention that all or part of these procedures are invalid or
unenforceable, shall be governed by the Federal Arbitration Act and resolved by
the arbitrator.  Unless provided otherwise in this Agreement, the arbitrators
may not award damages inconsistent with the Agreement or punitive damages or any
other damages not measured by the prevailing party's actual damages, and the
parties expressly waive their right to obtain such damages in arbitration. In no
event, even if any other portion of these provisions is held to be invalid or
unenforceable, shall the arbitrators have power to make an award or impose a
remedy that could not be made or imposed by a court deciding the matter in the
same jurisdiction.
 
 
10

--------------------------------------------------------------------------------


 
 
7.                         Notices.  All notices and other communications
provided for or permitted hereunder shall be made in writing by hand delivery,
express overnight courier, registered first class mail, or telecopier (provided
that any notice sent by telecopier shall be confirmed by other means pursuant to
this Section 10), initially to the address set forth below, and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section.
 
(a)           if to the Company:
 

 
Radient Pharmaceuticals Corp.
2492 Walnut Ave., Suite 100
Tustin, CA 92780-6953
Attn: Douglas C. MacLellan
Tel. No.: 714.505.4460
Fax No.: 714.505.4464
 
With a copy to, which shall not constitute notice:
 
Leser, Hunter, Taubman and Taubman
17 State Street, Floor 20
New York, NY 10004
Attn: Louis E. Taubman
Tel. No.: (212) 732-7184
Fax No.: (212) 202-6380

 
(b)           if to the Note Holders:
 
                         At the address set forth above on Exhibit A and Exhibit
B attached hereto.
 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.
 
8.           Entire Agreement.  This Agreement, constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein.  This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by both of the parties.
 
 
 
11

--------------------------------------------------------------------------------


 
                       9.          Counterparts.  This Agreement may be executed
by facsimile signature and in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
12

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 

 
RADIENT PHARAMCEUTICALS CORPORATION
 
By:______________________________________
Name:
Title:
 
NOTE HOLDER:
 
 
By:_____________________________________
Name:
Title:



 
 
 
 
 
 
 
 
 

 

 
13

--------------------------------------------------------------------------------

 

Exhibit A
Series 1 Note Holders


Note Holder Name and Address
Amount of Note
Amount of Common Stock to be issued in Exchange for the Note
                 




 
14

--------------------------------------------------------------------------------

 

Exhibit B
Series 2 Note Holders


Note Holder Name and Address
Amount of Note
Amount of Common Stock to be issued in Exchange for the Note
                 




 
15

--------------------------------------------------------------------------------

 

NOTICE OF EXCHANGE


(To be Executed by the Registered Holder
in order to Exchange the Note)


The undersigned hereby irrevocably elects to exchange $_________ of the
principal amount of its Series __ Note (the "Exchange"), into shares of common
stock ("Common Stock") of Radient Pharmaceutical Co., Inc. (the "Corporation")
according to the conditions of the Exchange Agreement (“Exchange Agreement”), as
of the date written below.   If securities are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto.  No fee will be charged to the Note Holder for any
exchange, except for transfer taxes, if any.


Except as may be provided below, the Corporation shall electronically transmit
the Common Stock issuable pursuant to this Exchange Notice to the account of the
undersigned or its nominee (which is  ________________________) with DTC through
its Deposit Withdrawal Agent Commission System ("DTC Transfer").  In the event
of partial exchange, please reissue a new note for the amount of principal which
shall not have been exchanged.


The undersigned acknowledges and agrees that all offers and sales by the
undersigned of the securities issuable to the undersigned upon exchange of
Series ___ Note have been or will be made only pursuant to an effective
registration of the transfer of the Common Stock under the Securities Act of
1933, as amended (the "Act"), or pursuant to an exemption from registration
under the Act


In lieu of receiving the shares of Common Stock issuable pursuant to this
Exchange Notice by way of DTC Transfer, the undersigned hereby requests that the
Corporation issue and deliver to the undersigned physical certificates
representing such shares of Common Stock to the address listed below.




Date of Exchange:




Signature:
Name:
Address for mailing physical certificate:





 
16

--------------------------------------------------------------------------------

 
